DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specifications
The disclosure is objected to because of the following informalities:
Para. [0007], “ones ability” should read “one’s ability”;
Para. [0031], “ones head” should read “one’s head”.
Appropriate correction is required.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:
Claim 8 and 16, “wherein said said fan operates” should read “wherein said fan operates”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8, 11, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 6 recites the limitation “said brim” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the brim” is the same brim as recited in claim 2. A suggested edit for claim 6 line 1 is as follows “The device of claim 1” should read “The device of claim 2”.
Claim 7 recites the limitation “said brim” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the brim” is the same brim as recited in claim 2. A suggested edit for claim 6 line 1 is as follows “The device of claim 1” should read “The device of claim 2”.
Claims 11 and 19 are rejected as being indefinite for failing to particularly point out the meaning of a jungle hat. Applicant is respectfully advised to clarify what types of hats fall in the category of a jungle hat. For the purposes of examination, any hat can be worn in a jungle. After further review, the specification lacks clarification for the meaning of a jungle hat. Claim 11 is rejected as best understood by examiner.
Claim 13 is rejected as being indefinite for failing to particularly point out whether there is a third brim structure in the claimed invention. Applicant is respectfully advised to clarify whether the recitation intends to claim “wherein said hat comprises a brim” that is different than “a brim comprising a first and a second brim” as recited in claim 12. For the purposes of examination, the brim recited in claim 13 is the same brim as recited in claim 12, and as shown in Fig. 2 and as detailed in the written description by the applicant. Claim 13 is rejected as best understood by examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent No. 5,085,231) in view of Waters (U.S. Patent No. 4,893,356). 
Regarding claim 1, Johnson discloses a hat (Fig. 1) comprising: 
a fan (32), an air intake (the opening in 20 above 32), a power source (col. 2 line 58, where the fan is battery powered), an interior channel (26), and a plurality of release points (Fig. 2, where a release point can be seen at the end of 26 and opening into 24 and another release point can be seen at the end of the area between 42/44); 
wherein said fan causes air to travel through said air intake (col. 3 lines 64-67), said interior channel (col. 4 lines 1-2), and out said plurality of said release points (col. 4 lines 3-6) to create an air curtain comprising an invisible and continuously blown curtain of air that creates a barrier or shield surrounding a user when wearing said hat (col. 3 lines 54-57 and col. 4 lines 3-6).
Johnson does not directly disclose a power switch. 
However, Waters teaches a headwear (Fig. 1) with a fan (20) using a power switch (60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery powered unit of Johnson’s hat to include a power switch, as taught by Waters, in order to alternate between transmitting power to the fan and to conserve power when the fan is not in use.
Regarding claim 2, Johnson discloses the device of claim 1, wherein said hat comprises a brim (22) and a dome (20).  
Regarding claim 3, Johnson discloses the device of claim 2, wherein said brim extends 360 degrees around said dome (Fig. 1).  
Regarding claim 4, Johnson discloses the device of claim 1, wherein said air intake comprises an air filter (16).  
Regarding claim 5, Johnson discloses the device of claim 1, wherein said interior channel comprises a first (see annotated Fig. 2 below) and a second dome (see annotated Fig. 2 below) with a space therebetween (see annotated Fig. 2 below).  

    PNG
    media_image1.png
    754
    866
    media_image1.png
    Greyscale

Regarding claim 6, Johnson discloses the device of claim 1, wherein said brim (22) comprises a first (front half of 22) and a second brim (second half of 22) with a space therebetween (the space between the two halves of 22 is the head cavity).  
Regarding claim 7, Johnson discloses the device of claim 1, wherein said release points comprise a series of openings that are angled downward at a distal end of said brim (see annotated Fig. 2 below, where the series of openings are angled downward from said brim as recited in claim 2).  

    PNG
    media_image2.png
    488
    623
    media_image2.png
    Greyscale

Regarding claim 8, Waters further teaches wherein said said fan operates via an on-off switch, a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application (power switch 60).  
Regarding claim 10, Johnson discloses the device of claim 1, wherein said power source comprises conventional batteries, rechargeable batteries, or a solar panel (col. 2 line 58, where the fan is battery powered).  
Regarding claim 11, insofar as is definite, Johnson discloses the device of claim 1, wherein said hat comprises a baseball style hat, a top hat, or a jungle hat (Fig. 1, jungle hat).  
Regarding claim 12, Johnson discloses a hat (Fig. 1) comprising: 
a fan (32); 
an air intake (the opening in 20 above 32);  
a power source (col. 2 line 58, where the fan is battery powered); 
an interior channel (26) comprising a first (see annotated Fig. 2 of claim 5 rejection above) and a second dome (see annotated Fig. 2 of claim 5 rejection above) with a space therebetween (see annotated Fig. 2 of claim 5 rejection above); 
a brim (22) comprising a first (front half of 22) and a second brim (second half of 22) with a space therebetween (the space between the two halves of 22 is the head cavity); 
and a plurality of release points (Fig. 2, where a release point can be seen at the end of 26 and opening into 24 and another release point can be seen at the end of the area between 42/44) comprising a series of openings that are angled downward at a distal end of said brim (see annotated Fig. 2 above as in claim 7 rejection); 
12wherein said fan causes air to travel through said air intake (col. 3 lines 64-67), said interior channel (col. 4 lines 1-2), and out said plurality of said release points (col. 4 lines 3-6) to create an air curtain comprising an invisible and continuously blown curtain of air that creates a barrier or shield surrounding a user when wearing said hat (col. 3 lines 54-57 and col. 4 lines 3-6).  
Johnson does not directly disclose a power switch. 
However, Waters teaches a headwear (Fig. 1) with a fan (20) using a power switch (60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery powered unit of Johnson’s hat to include a power switch, as taught by Waters, in order to alternate between transmitting power to the fan and to conserve power when the fan is not in use.
Regarding claim 13, insofar as is definite, Johnson discloses the device of claim 12, wherein said hat comprises a brim (22) and a dome (20).  
Regarding claim 14, Johnson discloses the device of claim 13, wherein said brim extends 360 degrees around said dome (Fig. 1).  
Regarding claim 15, Johnson discloses the device of claim 12, wherein said air intake comprises an air filter (16).  
Regarding claim 16, modified Johnson discloses the device of claim 12, wherein said said fan operates via an on-off switch, a preprogrammed timer, a motion sensor system, a remote control, a computer or smartphone application (power switch 60 of Waters).  
Regarding claim 18, Johnson discloses the device of claim 12, wherein said power source comprises conventional batteries, rechargeable batteries, or a solar panel (col. 2 line 58, where the fan is battery powered).  
Regarding claim 19, insofar as is definite, Johnson discloses the device of claim 12, wherein said hat comprises a baseball style hat, a top hat, or a jungle hat (Fig. 1, jungle hat).
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent No. 5,085,231) and Waters (U.S. Patent No. 4,893,356), in view of Rosati (U.S. Patent Application No. 2017/0196281 A1). 
Regarding claim 9, Johnson and Waters disclose substantially the device of claim 1. Johnson and Waters do not disclose wherein said fan operates via a motion sensor system. 
However, Rosati teaches a headwear device (Fig. 20) with a fan (208), wherein said fan operates via a motion sensor system (Fig. 20 and para. [0070], where the motion sensor detects the user’s activity to adjust the fan speed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery unit in the hat of Johnson to include a motion sensor system, as taught by Rosati, in order to efficiently use the power unit by adjusting the fan speed relative to the user’s activity or movement.
Regarding claim 17, Johnson and Waters disclose substantially the device of claim 12. Johnson and Waters do not disclose wherein said fan operates via a motion sensor system.  
However, Rosati teaches a headwear device (Fig. 20) with a fan (208), wherein said fan operates via a motion sensor system (Fig. 20 and para. [0070], where the motion sensor detects the user’s activity to adjust the fan speed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery unit in the hat of Johnson to include a motion sensor system, as taught by Rosati, in order to efficiently use the power unit by adjusting the fan speed relative to the user’s activity or movement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732                                                                                                                                                                                                        


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732